Citation Nr: 9932925	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  92-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.

2. Entitlement to service connection for residuals of a jaw 
injury.

3. Entitlement to an increased disability evaluation, to 
include an initial rating in excess of 10 percent for 
hypothyroidism.

4. Entitlement to a compensable disability evaluation for 
peptic ulcer disease.

5. Entitlement to a compensable disability evaluation for 
fibromyositis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from April 1975 to May 
1990.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in May 1996.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate consideration.  This appeal 
originates from decisions dated in December 1990, by the 
Sioux Falls, South Dakota, Department of Veterans Affairs 
(VA) Regional Office (RO) and in March 1992 by the Detroit, 
Michigan RO.  During the pendency of this appeal, the 
appellant moved her residence to Montana and the Ft. Harrison 
RO assumed jurisdiction over the case.

The Board notes that it has recharacterized the issues of 
entitlement to increased ratings for hypothyroidism, peptic 
ulcer disease and fibromyositis in order to comply with the 
recent opinion by the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court"), in Fenderson v. 
West, 12 Vet. App. 119 (1999).  In that case, the Court held, 
in pertinent part, that the RO had mistakenly treated the 
issue as one for an '[i]ncreased evaluation for service[-
]connected ... residuals of surgery to right testicle' ... rather 
than as a disagreement with the original rating award, which 
is what it was."  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a Statement of the Case.

As in Fenderson, the RO in this case has also identified the 
issues on appeal as claims for increased disability ratings, 
rather than as a disagreement with the original rating 
awarded for these conditions.  However, the RO's March 1991, 
Statement of the Case, March 1992, July 1995 and August 1998 
Supplemental Statements of the Case provided the appellant 
with the appropriate applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
the initial disability evaluations for these conditions.  In 
addition, the appellant's pleadings herein clearly indicate 
that she is aware that her appeal involves the RO's 
assignment of the initial disability evaluations.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issues on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluations assigned to the disabilities at issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In his informal brief dated October 20, 1999, the accredited 
representative appears to be claiming, on the appellant's 
behalf, entitlement to an effective date earlier than 
December 13, 1994 for the assignment of a 20 percent 
disability evaluation for low back pain syndrome, entitlement 
to service connection for a right knee disability, and 
entitlement to a total disability rating for compensation 
based on individual unemployability.  He also appears to wish 
to claim entitlement to service connection for esophageal 
reflux.  These issues are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The service medical records reflect that the appellant 
was treated during service for complaints of left knee pain.  
Various diagnoses were noted including chondromalacia, soft-
tissue injury and arthritis.

2.  On service separation examination in January 1990, the 
appellant reported complaints of longstanding left knee 
problems with occasional pain and swelling.  On physical 
examination there was full range of motion and no effusion; 
however, x-ray examination was interpreted to reveal the 
presence of mild patellofemoral arthritis.

3.  On VA examination in November 1991, the appellant 
reported complaints of pain after standing for extended 
periods of time; however, on physical examination including 
x-rays, no abnormalities were noted.

4.  On VA hospitalization in September 1992, physical 
examination revealed full range of motion in the left knee 
with no evidence of any relevant pathology.  Subsequent VA 
hospitalizations in 1993 for unrelated disorders failed to 
note any left knee complaints or findings.

5.  On VA Fee Basis examination in December 1994, the 
appellant reported a history of left knee pain with 
intermittent swelling.  On physical examination flexion was 
to 120 degrees and extension to 0 degrees.  There was good 
mediolateral and anteroposterior stability with a negative 
McMurray's test.  Some tenderness was noted over the anterior 
medial flare of the tibia and the diagnosis was history of 
left knee strain.

6.  On VA examination in November 1996, the appellant 
reported a history of left knee pain.  On physical 
examination the left knee demonstrated full range of motion 
with no instability and the only abnormality was a mild 
tibial deformity, medially.  The diagnosis was tendon 
inflammation, "question if it related to the left knee 
problem."

7.  The record does not confirm the presence of a current 
chronic left knee disability which has been related to 
service by competent evidence.

8.  There is no competent evidence of record of a jaw 
disability related to a reported injury during service.

9.  The appellant's hypothyroidism is manifested by a history 
of a thyroidectomy with complaints of fatigue and a need for 
continuous medication



10.  The appellant's peptic ulcer disease is manifested by a 
history of a peptic ulcer with a normal stomach and duodenum.

11.  The appellant's fibromyositis is manifested by 
complaints of multiple joint pain with no objective evidence 
of any joint impairment.


CONCLUSIONS OF LAW

1. A chronic left knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 1132, 
1133, 1137, 5107 (West 1991); 38 C.F.R. § 3.303, 3.307, 
3.309 (1999).

2. The claim for service connection for residuals of a jaw 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3. The criteria for a disability evaluation in excess of 10 
percent for hypothyroidism are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Diagnostic Code 7903 (1999).

4. The criteria for a compensable disability evaluation for 
peptic ulcer disease are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 6305 (1999).

5. The criteria for a compensable disability evaluation for 
fibromyositis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic 
Code 5024, 5025 (1996 & 1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Left Knee Disability

Initially, the Board notes that the appellant's claim for 
service connection for a left knee disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
report of mild patellofemoral arthritis on the service 
separation report dated in January 1990, coupled with the 
appellant's assertions regarding an injury during service and 
the continuation of left knee symptomatology to the present 
time is deemed sufficient to render the claim plausible.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1131.  Furthermore, with chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, 38 C.F.R. §§ 3.307, 3.309 provide that service 
connection is warranted for arthritis if manifested to a 
compensable degree within one year of service discharge.

After review of the evidence of record, the Board concludes 
that entitlement to service connection for a left knee 
disability is not warranted.  While the appellant has 
contended that she experienced left knee pain and swelling 
after physical training including running during service, the 
service medical records do not document the presence of an 
injury or a diagnosis of a chronic left knee disability 
during service.  Furthermore, on service separation 
examination in January 1990, although mild patellofemoral 
arthritis was noted on x-ray examination, physical evaluation 
revealed full range of motion and there was no effusion.  On 
VA examination in August 1990, approximately 8 months after 
service discharge, x-ray examination of the left knee was 
noted to reveal no evidence of fracture, dislocation or any 
left knee abnormality.  On VA examination in November 1991, 
the appellant reported that standing for an hour or going up 
and down stairs caused pain and some swelling; however, on 
physical examination the knee had a normal appearance and no 
intra-articular fluid was palpable.  The ligaments were 
considered to be firm and supportive and there was no 
palpable crepitus on patellar pressure and movement.  While 
there was tenderness to palpation over the medial joint line, 
x-ray examination revealed no abnormalities and the diagnosis 
was no pathological diagnosis of the left knee.

Subsequent medical evidence including VA hospitalization 
reports dated in 1992 and 1993, VA outpatient treatment 
reports dated from 1992 to 1995 and a VA examination report 
dated in November 1996 reveal no competent evidence of a 
chronic left knee disability which has been related to 
service.  Although a mild tibial deformity, medially, was 
noted on VA examination in November 1996, the examiner 
further noted a diagnosis of tendon inflammation and 
questioned if that finding related to the reported left knee 
problem with symptoms of swelling.  

In view of the entire evidence of record and the lack of 
competent evidence of a current left knee disability which 
has been related to the appellant's period of active duty, 
the Board finds that the evidence of record is insufficient 
to serve as the basis for service connection.  

II.  Well Grounded Claims

Residuals of a Jaw Injury

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Initially, the Board finds that service connection was 
granted for temporomandibular joint syndrome (TMJ) by the RO 
in December 1990.  While it would appear that a more 
appropriate characterization of this disability is residuals 
of a jaw injury manifested by TMJ, the record reflects that 
the appellant, in her original claim, indicated she sought 
service connection for both residuals of a jaw injury and 
TMJ.  Furthermore, the RO notified her of the denial of the 
claim for residuals of a jaw injury in December 1990.  
Accordingly, the Board will consider the claim as for 
residuals of a jaw injury other than TMJ.  

Upon careful review of the evidence of record, the Board 
concludes that the appellant has failed to submit evidence of 
a well grounded claim for service connection for residuals of 
a jaw injury.  As noted above, to meet the requirement of a 
well grounded claim such as to allow for analysis of the 
merits of the claim for service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown 
supra.  In this case, there is no evidence of a jaw injury 
during service nor is there any competent evidence to 
establish the presence of a current jaw disability other than 
TMJ which is related to service.  In the absence of such 
evidence, the appellant's petition fails to meet the first 
requirement of a well grounded claim.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and her service or a 
service-connected disability are found to be inherently 
incredible when viewed in the context of the total record.  
While the appellant may be competent to offer evidence 
regarding symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), 
she is not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and contentions with respect to her claim for service 
connection; however, through these statements alone, she 
cannot meet the burden imposed by section 5107(a) merely by 
presenting lay beliefs as to her current diagnoses and their 
relationship to service because her current diagnoses and 
their relationship to any causative factor or other 
disability, as noted above, is a medical conclusion and lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under section 
5107(a).  

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
claims are not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claim well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).

III.  Increased Disability Evaluations

Initially, the Board notes that the appellant's claims for 
increased disability evaluations for her service-connected 
hypothyroidism, peptic ulcer disease and fibromyositis are 
well grounded based upon her contentions that these disorders 
have increased in severity since they were last evaluated.  
38 U.S.C.A. § 5107(a), Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1).  The statement must be adequate to 
enable a claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review by the 
United States Court of Appeals for Veterans Claims (the 
Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hypothyroidism

The appellant's service-connected hypothyroidism is evaluated 
pursuant to Diagnostic Code 7903 which provides a 100 percent 
evaluation where there is cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  Where there is 
muscular weakness, mental disturbance, and weight gain a 60 
percent evaluation is warranted.  A 30 percent rating is 
warranted where there is fatigability, constipation, and 
mental sluggishness.  Where there is fatigability, or 
continuous medication is required for control, a 10 percent 
evaluation is in order.

Careful review of the evidence of record in this case fails 
to reveal any significant symptomatology related to the 
appellant's hypothyroidism other than the requirement of 
continuous medication which is contemplated by the 10 percent 
rating currently assigned.  In July 1990, on VA examination 
she was noted to be on "continuous replacement" and was 
considered to be stable at that time.  Although the appellant 
reported that she did not believe she was well-adjusted to 
her hypothyroidism with symptoms of fatigue and possible 
weight gain and the diagnosis noted that she was not totally 
corrected by replacement, on physical examination the 
examiner indicated that there was no evidence of endocrine 
organ pathology.  Symptoms of fatigue are contemplated in the 
10 percent evaluation assigned.  While these outpatient 
reports show a complaint of constipation in July 1994, this 
complaint is preceded and followed by complaints of diarrhea, 
attributed to gastrointestinal problems.  Medical reports 
including inpatient and outpatient treatment reports dated 
from 1991 to 1995 reveal no significant findings regarding 
the level of functional impairment attributable to 
hypothyroidism.

While the appellant reported that she believed her thyroid 
disorder caused problems with swallowing on VA examination in 
November 1996, no abnormalities were noted on examination and 
the diagnosis reported status post thyroidectomy with 
occasional swallowing reflex problem by history.  On 
subsequent VA examination in July 1998, no thyroid 
abnormalities were noted and the examiner commented that the 
appellant was on medication and asymptomatic.

In view of the above, and the absence of any additional 
evidence demonstrating the presence of symptomatology such to 
meet the criteria for the next higher evaluation, the Board 
concludes that entitlement to an increased disability 
evaluation for hypothyroidism is not warranted.  The Board 
notes that the appellant has sought an increased rating since 
the original award of benefits in December 1990.  In this 
regard, the Board has considered the Court's holding in 
Fenderson v. West, 12 Vet. App. 119 (1999), and finds no 
basis for an increased or "staged" rating in this case.

Peptic Ulcer Disease

The appellant's peptic ulcer disease is evaluated pursuant to 
Diagnostic Code 7305 which provides that a mild duodenal 
ulcer with recurring symptoms once or twice yearly warrants a 
10 percent evaluation.  A moderate duodenal ulcer with 
recurring symptoms several times a year warrants a 20 percent 
evaluation and a moderately severe ulcer with intercurrent 
episodes of abdominal pain at least once a month partially or 
completely relieved by ulcer therapy and mild and transient 
episodes of vomiting or melena warrants a 40 percent 
evaluation.

The evidence of record taken as a whole fails to demonstrate 
the presence of compensable gastrointestinal symptoms related 
to the service-connected ulcer disease.  While VA examination 
in July 1990 noted severe epigastric tenderness on palpation, 
an upper gastrointestinal study (UGI) revealed no ulcers.  
Subsequent records dated from 1991 to 1995 including 
inpatient and outpatient treatment reports fail to identify 
the presence of an active ulcer.  On VA examination in 
November 1996, the gastrointestinal system was considered to 
be normal, and while UGI in July 1998 revealed the presence 
of esophageal reflux, the stomach and duodenum were normal 
and there was no competent evidence to relate the esophageal 
reflux to the appellant's service-connected ulcer disease.

Accordingly, in view of the above and the lack of any 
evidence to establish the presence of active ulcer disease, 
entitlement to a compensable disability evaluation for peptic 
ulcer disease is not warranted.  In reaching this conclusion, 
the Board has considered Court's holding in Fenderson v. 
West, 12 Vet. App. 119 (1999), and finds no basis for an 
increased or "staged" rating in this case. 

Fibromyositis

The appellant's fibromyositis is evaluated pursuant to 
Diagnostic Code 5025 which provides that where there is 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety or Raynaud's-like symptoms that are constant, or 
nearly so, and are refractory to therapy, a 40 percent 
evaluation is warranted.  Where the symptoms are episodic, 
with exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time, a 20 percent evaluation is 
warranted.  Where the symptoms require continuous medication 
for control, a 10 percent evaluation is warranted.  

After careful review of the evidence of record, the Board 
concludes that entitlement to a compensable evaluation is not 
warranted for the appellant's fibromyositis.  While the 
record reflects that the appellant has reported complaints of 
joint pain in various locations over time, many of the 
appellant's complaints have been attributed to either the 
service-connected residuals of a fracture at T7 and low back 
syndrome as well as to the nonservice-connected bursitis of 
the hips and arms.  On Fee Basis orthopedic examination in 
December 1994, the examiner noted a diagnosis of history of 
possible fibromyalgia syndrome.  In a follow-up opinion dated 
in March 1995, the physician indicated that he did not 
believe that the appellant's bursitis complaints were 
etiologically related to her service-connected fibromyositis.  
Furthermore, in June 1996, an opinion from a VA physician 
noted that fibromyalgia and fibromyositis were not affecting 
any of the appellant's joints, VA examination in November 
1996 noted no diagnosis of fibromyositis and on VA 
examination in July 1998, the examiner noted the appellant's 
complaints of generalized aches and pains and noted a 
diagnosis of questionable fibromyalgia.

In view of the above and the lack of any competent evidence 
to confirm the presence of any functional impairment 
attributable to the service-connected fibromyositis, 
entitlement to a compensable disability evaluation has not 
been shown.  The Board notes that during the pendency of this 
appeal, the regulations were amended to include the 
provisions of Code 5025.  Previously, the appellant's 
disability had been evaluated pursuant to Code 5024, as 
analogous to tenosynovitis which provides for ratings based 
upon limitation of motion of the affected parts as 
degenerative arthritis under Code 5003.  The Board has 
considered the evidence of record in light of these 
provisions in addition to the amended provisions under Code 
5025.  However, as noted above, in the absence of any 
findings of functional impairment attributed to the 
appellant's service-connected disability by competent 
evidence, entitlement to a compensable evaluation has also 
not been shown under Code 5024.

Finally, the Board notes that the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999), has been considered; however, 
in light of the above, there is no basis for an increased or 
"staged" rating in this case.

The Board has noted the representative's allegation that the 
latest VA examination provided the appellant was 
insufficient.  However, we find that the evidence of record, 
including VA outpatient reports as well as reports of earlier 
VA examinations, provides adequate information regarding the 
appellant's disabilities so as to allow for proper 
evaluation.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

